Exhibit 10.2

 

REXNORD CORPORATION

 

CHANGE OF CONTROL RETENTION AGREEMENT

 

This Change of Control Retention Agreement (the “Agreement”) is entered into as
of March 22, 2006 (the “Effective Date”) by and between Rexnord Corporation (the
“Company”)                           (the “Executive”).

 

RECITALS

 

A.            It is expected that the Company from time to time will consider
the possibility of a Change of Control (as defined below).  The Board of
Directors of the Company (the “Board”) recognizes that such consideration can be
a distraction to the Executive and can cause the Executive to consider
alternative employment opportunities.

 

B.            The Board believes that it is in the best interests of the Company
and its shareholders to provide the Executive with an incentive to continue his
or her employment and to maximize the value of the Company upon a Change of
Control for the benefit of its shareholders.

 

C.            In order to provide the Executive with enhanced financial security
and sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Executive with certain severance benefits upon the Executive’s
termination of employment.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:

 


1.             SEVERANCE BENEFITS.


 


(A)           TERMINATION OF EMPLOYMENT.  IN THE EVENT EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY TERMINATES FOR ANY REASON, EXECUTIVE WILL BE ENTITLED TO ANY
(I) UNPAID BASE SALARY ACCRUED UP TO THE EFFECTIVE DATE OF TERMINATION,
(II) UNPAID, BUT EARNED AND ACCRUED ANNUAL INCENTIVE FOR ANY COMPLETED FISCAL
YEAR AS OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, (III) BENEFITS OR COMPENSATION
AS PROVIDED UNDER THE TERMS OF ANY EMPLOYEE BENEFIT AND COMPENSATION AGREEMENTS
OR PLANS APPLICABLE TO EXECUTIVE, AND (IV) UNREIMBURSED BUSINESS EXPENSES
REQUIRED TO BE REIMBURSED TO EXECUTIVE.


 


(B)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON FOLLOWING A CHANGE OF
CONTROL.  IF EXECUTIVE’S EMPLOYMENT IS (I) TERMINATED BY THE COMPANY WITHOUT
CAUSE OR (II) TERMINATED BY THE EXECUTIVE FOR GOOD REASON, WITHIN TWELVE (12)
MONTHS FOLLOWING A CHANGE OF CONTROL, AND NOT DUE TO EXECUTIVE’S DEATH,
DISABILITY OR RESIGNATION (OTHER THAN FOR GOOD REASON), THEN, SUBJECT TO
EXECUTIVE’S COMPLIANCE WITH SECTION 2, EXECUTIVE WILL BE ENTITLED TO RECEIVE:


 


(I)    SEVERANCE PAY IN THE AMOUNT EQUAL TO TWELVE (12) MONTHS OF EXECUTIVE’S
BASE SALARY, AS IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF TERMINATION OF
EMPLOYMENT OR CHANGE OF

 

--------------------------------------------------------------------------------


 


CONTROL, WHICHEVER IS GREATER, WHICH SHALL BE PAID OVER TWELVE (12) MONTHS (THE
“SEVERANCE PAY PERIOD”) AT REGULAR PAY DAY INTERVALS IN ACCORDANCE WITH THE
COMPANY’S CUSTOMARY PAYROLL PROCEDURES;


 


(II)   THE BONUS THE EXECUTIVE WOULD HAVE RECEIVED IF EXECUTIVE REMAINED
EMPLOYED WITH THE COMPANY THROUGH THE END OF THE BONUS PERFORMANCE PERIOD IN
WHICH EXECUTIVE’S EMPLOYMENT TERMINATES, WHICH BONUS, TO THE EXTENT BONUSES ARE
PAID BY THE COMPANY FOR SUCH PERFORMANCE PERIOD, SHALL BE BASED ON THE COMPANY’S
PERFORMANCE IN RELATION TO THE PERFORMANCE TARGETS SET FORTH IN THE BONUS PLAN
APPLICABLE TO THE EXECUTIVE (SUCH AMOUNT TO BE DETERMINED IN GOOD FAITH BY THE
COMPENSATION COMMITTEE OF THE BOARD), WHICH SHALL BE PAID IN THE CALENDAR YEAR
IN WHICH THE END OF THE BONUS PERIOD FALLS;


 


(III)  GROUP MEDICAL AND DENTAL INSURANCE COVERAGE THROUGH THE SEVERANCE PAY
PERIOD, OR UNTIL EXECUTIVE IS COVERED BY THE PLAN OF ANOTHER EMPLOYER, PROVIDED
EXECUTIVE CONTINUES TO MAKE ANY REQUIRED CONTRIBUTIONS TO SUCH PLANS; AND


 


(IV)  PAYMENTS EQUAL TO TWELVE (12) MONTHS OF THE PREMIUM COST FOR LIFE
INSURANCE COVERAGE (EXCLUDING SUPPLEMENTAL LIFE INSURANCE COVERAGE) UNDER THE
COMPANY’S LIFE INSURANCE PLAN IN EFFECT FOR THE EXECUTIVE IMMEDIATELY PRIOR TO
THE DATE OF TERMINATION, PAYABLE OVER THE SEVERANCE PAY PERIOD AT REGULAR PAY
DAY INTERVALS IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY PATROL PROCEDURES.

 


(C)           TERMINATION FOR CAUSE, DUE TO DEATH OR DISABILITY, RESIGNATION BY
EXECUTIVE.  IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR CAUSE
BY THE COMPANY, TERMINATED DUE TO EXECUTIVE’S DEATH OR DISABILITY, OR TERMINATED
DUE TO EXECUTIVE’S RESIGNATION (OTHER THAN FOR GOOD REASON), THEN
(I) EXECUTIVE’S OUTSTANDING EQUITY AWARDS WILL TERMINATE IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THE APPLICABLE AWARD AGREEMENT(S); (II) ALL PAYMENTS OF
COMPENSATION BY THE COMPANY TO EXECUTIVE HEREUNDER WILL TERMINATE IMMEDIATELY,
AND (III) EXECUTIVE WILL BE ELIGIBLE FOR SEVERANCE BENEFITS ONLY IN ACCORDANCE
WITH THE COMPANY’S THEN ESTABLISHED PLANS, PROGRAMS, AND PRACTICES.


 


(D)           SOLE RIGHT TO SEVERANCE.  THIS AGREEMENT IS INTENDED TO REPRESENT
EXECUTIVE’S SOLE ENTITLEMENT TO SEVERANCE PAYMENTS AND BENEFITS IN CONNECTION
WITH THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITHIN TWELVE (12) MONTHS
FOLLOWING A CHANGE OF CONTROL.  TO THE EXTENT EXECUTIVE IS ENTITLED TO RECEIVE
SEVERANCE OR SIMILAR PAYMENTS AND/OR BENEFITS UNDER ANY OTHER COMPANY PLAN,
PROGRAM, AGREEMENT, POLICY, PRACTICE, OR THE LIKE, SEVERANCE PAYMENTS AND
BENEFITS DUE TO EXECUTIVE UNDER THIS AGREEMENT WILL BE SO REDUCED.


 


2.             CONDITIONS TO RECEIPT OF SEVERANCE; NO DUTY TO MITIGATE.


 


(A)           SEPARATION AGREEMENT AND RELEASE OF CLAIMS.  THE RECEIPT OF ANY
SEVERANCE PURSUANT TO SECTION 1 WILL BE SUBJECT TO EXECUTIVE PROMPTLY SIGNING
AND NOT REVOKING A SEPARATION AGREEMENT AND RELEASE OF CLAIMS IN THE FORM
PROVIDED TO EXECUTIVE BY THE COMPANY.  NO SEVERANCE WILL BE PAID OR PROVIDED
UNTIL THE SEPARATION AGREEMENT AND RELEASE AGREEMENT BECOMES EFFECTIVE (THE
“RELEASE EFFECTIVE DATE”).


 


(B)           NONDISPARAGEMENT.  DURING EXECUTIVE’S SERVICES AS AN EMPLOYEE WITH
THE COMPANY, ITS SUCCESSOR ENTITY, ANY RESPECTIVE SUBSIDIARY OR DIRECTOR OR
INDIRECT PARENT ENTITY AND FOR 12 MONTHS THEREAFTER, EXECUTIVE WILL NOT
KNOWINGLY DISPARAGE, CRITICIZE, OR OTHERWISE MAKE ANY DEROGATORY STATEMENTS
REGARDING THE COMPANY, ITS AFFILIATES, ITS SUCCESSORS, ITS DIRECTORS, OR ITS
OFFICERS.  THE

 

--------------------------------------------------------------------------------


 


FOREGOING RESTRICTIONS WILL NOT APPLY TO ANY STATEMENTS THAT ARE MADE TRUTHFULLY
IN RESPONSE TO A SUBPOENA OR OTHER COMPULSORY LEGAL PROCESS.


 


(C)           OTHER REQUIREMENTS.  EXECUTIVE AGREES TO CONTINUE TO COMPLY WITH
THE TERMS OF (I) THAT CERTAIN STOCKHOLDERS AGREEMENT BY AND AMONG RBS GLOBAL,
INC., THE COMPANY’S PARENT ENTITY (“GLOBAL”), AND SIGNATORIES THERETO, AS
AMENDED AND RESTATED ON MAY 13, 2005 (THE “STOCKHOLDERS AGREEMENT”), (II) THE
OPTION AGREEMENT ENTERED INTO BY AND BETWEEN GLOBAL AND EXECUTIVE, AND (III) THE
COMPANY’S EMPLOYEE PATENT AND CONFIDENTIAL INFORMATION AGREEMENT ENTERED INTO BY
EXECUTIVE (THE “CONFIDENTIAL INFORMATION AGREEMENT”).


 


(D)           CONFIDENTIALITY.  EXECUTIVE SHALL KEEP THIS AGREEMENT AND ITS
TERMS CONFIDENTIAL AND SHALL NOT DISCLOSE OR DISCUSS THE SAME WITH ANYONE OTHER
THAN HIS ATTORNEY, ACCOUNTANT AND SPOUSE, IF ANY.


 


(E)           NO DUTY TO MITIGATE.  EXECUTIVE WILL NOT BE REQUIRED TO MITIGATE
THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT, NOR WILL ANY EARNINGS
THAT EXECUTIVE MAY RECEIVE FROM ANY OTHER SOURCE REDUCE ANY SUCH PAYMENT.


 


3.             DEFINITIONS.


 


(A)           CAUSE.  FOR THE PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN,
(I) THE BOARD’S DETERMINATION THAT THE EXECUTIVE FAILED TO SUBSTANTIALLY PERFORM
HIS OR HER DUTIES (OTHER THAN ANY SUCH FAILURE RESULTING FROM THE EXECUTIVE’S
DISABILITY);  (II) THE BOARD’S DETERMINATION THAT THE EXECUTIVE FAILED TO CARRY
OUT, OR COMPLY WITH ANY LAWFUL AND REASONABLE DIRECTIVE OF THE BOARD OR THE
EXECUTIVE’S IMMEDIATE SUPERVISOR, WHICH IS NOT REMEDIED WITHIN TEN DAYS AFTER
RECEIPT OF WRITTEN NOTICE FROM THE COMPANY SPECIFYING SUCH FAILURE;  (III) THE
EXECUTIVE’S CONVICTION, PLEA OF NO CONTEST, PLEA OF NOLO CONTENDERE, OR
IMPOSITION OF UNADJUDICATED PROBATION FOR ANY FELONY, INDICTABLE OFFENCE OR
CRIME INVOLVING MORAL TURPITUDE;  (IV) THE EXECUTIVE’S UNLAWFUL USE (INCLUDING
BEING UNDER THE INFLUENCE) OR POSSESSION OF ILLEGAL DRUGS ON THE COMPANY’S
PREMISES OR WHILE PERFORMING THE EXECUTIVE’S DUTIES AND RESPONSIBILITIES; OR (V)
THE EXECUTIVE’S COMMISSION OF A MATERIAL ACT OF FRAUD, EMBEZZLEMENT,
MISAPPROPRIATION, WILLFUL MISCONDUCT, OR BREACH OF FIDUCIARY DUTY AGAINST THE
COMPANY, GLOBAL, ANY OF THEIR RESPECTIVE SUBSIDIARIES OR SUCCESSOR ENTITIES.


 


(B)           CHANGE OF CONTROL.  “CHANGE OF CONTROL” SHALL MEAN THE
CONSUMMATION OF ANY TRANSACTION OR SERIES OF TRANSACTIONS PURSUANT TO WHICH ONE
OR MORE PERSONS OR ENTITIES OR GROUP OF PERSONS OR ENTITIES (OTHER THAN THE
INITIAL CARLYLE STOCKHOLDERS (AS DEFINED IN THE STOCKHOLDERS AGREEMENT), ITS
AFFILIATES OR ANY TRANSFER AS A RESULT OF ANY LIQUIDATION OR DISSOLUTION OF ANY
CARLYLE STOCKHOLDER (AS DEFINED IN THE STOCKHOLDERS AGREEMENT)) ACQUIRES (I)
CAPITAL STOCK OF GLOBAL OR THE COMPANY POSSESSING THE VOTING POWER SUFFICIENT TO
ELECT A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF GLOBAL OR THE
COMPANY, RESPECTIVELY, OR THEIR RESPECTIVE SUCCESSOR(S) (WHETHER SUCH
TRANSACTION IS EFFECTED BY MERGER, CONSOLIDATION, RECAPITALIZATION, SALE OR
TRANSFER OF GLOBAL’S OR THE COMPANY’S CAPITAL STOCK OR OTHERWISE) OR (II) ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF GLOBAL OR THE COMPANY AND THEIR RESPECTIVE
SUBSIDIARIES


 


(C)           DISABILITY.  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL
MEAN THAT EXECUTIVE IS UNABLE TO PERFORM HIS OR HER MATERIAL DUTIES AND
RESPONSIBILITIES TO THE FULL EXTENT REQUIRED BY THE BOARD OF DIRECTORS OF THE
COMPANY BY REASON OF PHYSICAL OR MENTAL ILLNESS, IMPAIRMENT OR INCAPACITY FOR
TWENTY-SIX (26) WEEKS IN ANY FIFTY-TWO (52) WEEK PERIOD.

 

--------------------------------------------------------------------------------


 


(D)           GOOD REASON.  THE EXECUTIVE SHALL HAVE “GOOD REASON” TO RESIGN HIS
EMPLOYMENT UPON THE OCCURRENCE OF (I) A MATERIAL DIMINUTION IN THE NATURE OR
SCOPE OF THE EXECUTIVE’S RESPONSIBILITIES, DUTIES OR AUTHORITY OR (II) THE
RELOCATION OF THE EXECUTIVE’S PRINCIPAL PLACE OF BUSINESS TO A LOCATION THAT IS
IN EXCESS OF 50 MILES FROM THE EXECUTIVE’S CURRENT PLACE OF BUSINESS; PROVIDED,
HOWEVER, THAT THE EXECUTIVE PROVIDED THE COMPANY WITH AT LEAST 30 DAYS PRIOR
WRITTEN NOTICE OF HIS INTENT TO RESIGN FOR GOOD REASON AND THE COMPANY HAS NOT
REMEDIED THE ALLEGED VIOLATION(S) WITHIN THE 30-DAY PERIOD.


 


4.             ASSIGNMENT.  THIS AGREEMENT WILL BE BINDING UPON AND INURE TO THE
BENEFIT OF (A) THE HEIRS, EXECUTORS, AND LEGAL REPRESENTATIVES OF EXECUTIVE UPON
EXECUTIVE’S DEATH, AND (B) ANY SUCCESSOR OF THE COMPANY.  ANY SUCH SUCCESSOR OF
THE COMPANY WILL BE DEEMED SUBSTITUTED FOR THE COMPANY UNDER THE TERMS OF THIS
AGREEMENT FOR ALL PURPOSES.  FOR THIS PURPOSE, “SUCCESSOR” MEANS ANY PERSON,
FIRM, CORPORATION, OR OTHER BUSINESS ENTITY WHICH AT ANY TIME, WHETHER BY
PURCHASE, MERGER, OR OTHERWISE, DIRECTLY OR INDIRECTLY ACQUIRES ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE COMPANY.  NONE OF THE RIGHTS
OF EXECUTIVE TO RECEIVE ANY FORM OF COMPENSATION PAYABLE PURSUANT TO THIS
AGREEMENT MAY BE ASSIGNED OR TRANSFERRED EXCEPT BY WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION.  ANY OTHER ATTEMPTED ASSIGNMENT, TRANSFER, CONVEYANCE, OR
OTHER DISPOSITION OF EXECUTIVE’S RIGHT TO COMPENSATION OR OTHER BENEFITS WILL BE
NULL AND VOID.


 


5.             NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, AND OTHER
COMMUNICATIONS CALLED FOR HEREUNDER WILL BE IN WRITING AND WILL BE DEEMED GIVEN
(A) ON THE DATE OF DELIVERY IF DELIVERED PERSONALLY, (B) ONE DAY AFTER BEING
SENT OVERNIGHT BY A WELL ESTABLISHED COMMERCIAL OVERNIGHT SERVICE, OR (C) FOUR
DAYS AFTER BEING MAILED BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, PREPAID AND ADDRESSED TO THE PARTIES OR THEIR SUCCESSORS AT THE
FOLLOWING ADDRESSES, OR AT SUCH OTHER ADDRESSES AS THE PARTIES MAY LATER
DESIGNATE IN WRITING:


 


IF TO THE COMPANY:

Attn: General Counsel

Rexnord Corporation

4701 Greenfield Avenue

Milwaukee, WI 53214

 


IF TO EXECUTIVE:

 


AT THE LAST RESIDENTIAL ADDRESS KNOWN BY THE COMPANY.

 


6.             SEVERABILITY.  IF ANY PROVISION HEREOF BECOMES OR IS DECLARED BY
A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE, OR VOID, THIS
AGREEMENT WILL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID PROVISION.


 


7.             ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING
OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, WILL BE SUBJECT TO BINDING ARBITRATION IN MILWAUKEE, WISCONSIN
BEFORE THE AMERICAN ARBITRATION ASSOCIATION UNDER ITS NATIONAL RULES FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES.  THE PARTIES AGREE THAT THE PREVAILING PARTY
IN ANY ARBITRATION WILL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE

 

--------------------------------------------------------------------------------


 


ARBITRATION AWARD.  THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.  THIS
PARAGRAPH WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY
OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES
AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING TO EXECUTIVE’S OBLIGATIONS
UNDER THIS AGREEMENT.


 


8.             INTEGRATION.  THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREIN REGARDING
SEVERANCE IN CONNECTION WITH A CHANGE OF CONTROL AND SUPERSEDES ALL PRIOR OR
CONTEMPORANEOUS AGREEMENTS REGARDING SEVERANCE IN CONNECTION WITH A CHANGE OF
CONTROL WHETHER WRITTEN OR ORAL, INCLUDING ANY AGREEMENTS THAT PROVIDE FOR
SEVERANCE BENEFITS IN SUCH CIRCUMSTANCES.  THIS AGREEMENT, HOWEVER, SHALL NOT
SUPERSEDE THE EMPLOYMENT AGREEMENT BETWEEN THE PARTIES DATED NOVEMBER 25,
2002, AS MAY BE AMENDED, AND THE TERMS OF THAT AGREEMENT (AS MAY BE AMENDED),
INCLUDING, WITHOUT LIMITATION, THE PROVISION OF SEVERANCE BENEFITS, NOTICE, AND
PROVISIONS CONCERNING RIGHTS UPON A CHANGE IN POSITION SHALL REMAIN IN FULL
FORCE AND EFFECT.  NO WAIVER, ALTERATION, OR MODIFICATION OF ANY OF THE
PROVISIONS OF THIS AGREEMENT WILL BE BINDING UNLESS IN A WRITING THAT
SPECIFICALLY REFERENCES THIS SECTION AND IS SIGNED BY DULY AUTHORIZED
REPRESENTATIVES OF THE PARTIES HERETO.


 


9.             WAIVER OF BREACH.  THE WAIVER OF A BREACH OF ANY TERM OR
PROVISION OF THIS AGREEMENT, WHICH MUST BE IN WRITING, WILL NOT OPERATE AS OR BE
CONSTRUED TO BE A WAIVER OF ANY OTHER PREVIOUS OR SUBSEQUENT BREACH OF THIS
AGREEMENT.


 


10.           HEADINGS.  ALL CAPTIONS AND SECTION HEADINGS USED IN THIS
AGREEMENT ARE FOR CONVENIENT REFERENCE ONLY AND DO NOT FORM A PART OF THIS
AGREEMENT.


 


11.           TAX WITHHOLDING.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT
WILL BE SUBJECT TO WITHHOLDING OF APPLICABLE TAXES.


 


12.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE
STATE OF WISCONSIN (WITH THE EXCEPTION OF ITS CONFLICT OF LAWS PROVISIONS).


 


13.           ACKNOWLEDGMENT.  EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD THE
OPPORTUNITY TO DISCUSS THIS MATTER WITH AND OBTAIN ADVICE FROM HIS PRIVATE
ATTORNEY, HAS HAD SUFFICIENT TIME TO, AND HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL THE PROVISIONS OF THIS AGREEMENT, AND IS KNOWINGLY AND
VOLUNTARILY ENTERING INTO THIS AGREEMENT.


 


14.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, AND
EACH COUNTERPART WILL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL AND WILL
CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH OF THE
UNDERSIGNED.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

 

 

 

 

REXNORD CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name: James T. Strahley

 

 

 

 

Title: Vice President, Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------